Title: To George Washington from Edmund Randolph, 20 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Monday afternoon. [20 Jan. 1794]
          
          E. Randolph has the honor of informing the President, that the message of to-day,
            appears to have given general satisfaction. Mr M-d——n in particular thinks, that it will
            have a good effect. He asked me, whether an extract could not have been given from Mr
            Morris’s letter; and upon my answering, that there were some things interwoven with the
            main subject, which ought not to be promulged, he admitted, that the discretion of the
            President was always to be the guide.
          I have received a letter from Galbaud; insisting that he should be brought to trial
            upon the accusation of Genet, that he was concerned in a conspiracy in the U.S. The
            mail, which brought his letter, brought a paper, in which it was published.
          I am told, that a message is to be sent to the President, for a letter, which has been
            omitted from the correspondence between Mr Genet and Mr Jefferson.
          
          Hauterive, the french Consul, at N. York, has written to Mr Jefferson, to know, whether
            it was with his permission, that Bache’s paper assigned the cause of his resignation to
            be, that he was compelled to sign dispatches, which he disapproved: and particularly to
            ask, whether a particular letter, which related to himself, was among the number of
            things, disapproved by him.
        